Citation Nr: 0905675	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-03 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include claimed as due to exposure to 
herbicides.

2.  Entitlement to an initial evaluation higher than 10 
percent for service-connected median nerve neuralgia of the 
left hand.

3.  Entitlement to an evaluation higher than 30 percent for 
service-connected shell fragment wound scar of the left 
forearm with degenerative changes in the left elbow.  

4.  Entitlement to an evaluation higher than 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  

5.  Entitlement to a total disability rating based on 
individual unemployability as a result of service-connected 
disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney At Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1969, 
including combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) originally on appeal from rating decisions dated in 
September 2002, April 2005, May 2006, and January 2008 issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  

In regard to the Veteran's claim for entitlement to service 
connection of a respiratory disorder, the Board notes that 
the claim was previously denied by the Board in July 2005 and 
the Veteran appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In July 2007, the Court 
issued a Memorandum Decision vacating the portion of the 
Board's decision that denied the Veteran's claim and 
remanding for further development.  The case now returns to 
the Board following the Court's decision.  

The Veteran presented hearing testimony by videoconference 
before the undersigned Veterans Law Judge regarding the issue 
of entitlement to service connection for a respiratory 
disorder in April 2003.  He also presented hearing testimony 
before a Decision Review Officer (DRO) regarding the issue of 
entitlement to individual unemployability in April 2008.  The 
transcripts of both hearings are associated with the claims 
file and have been reviewed.  

The Board further acknowledges receipt of correspondence from 
the Veteran's attorney dated in December 2008 regarding his 
claims for a respiratory disorder and entitlement to a TDIU.  

The issue of entitlement to service connection for a 
respiratory disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's median nerve 
neuralgia of the left hand more closely approximates moderate 
incomplete paralysis.

2.  The Veteran's service-connected left arm disability is 
assigned a 30 percent rating, which is the maximum rating 
authorized under Diagnostic Code 5307; there is no indication 
that the Veteran suffers any additional impairment of the 
left arm to warrant a higher or separate evaluation for the 
disability.  

3.  The evidence of record shows that symptomatology 
associated with the Veteran's PTSD results in something less 
than total occupational and social impairment but sufficient 
occupational and social impairment to support a finding that 
the Veteran's disability more nearly approximates the 
criteria associated with a 70 percent rating under Diagnostic 
Code 9411. 

4.  The highest education level attained by the Veteran is 
four years of high school and the Veteran has not worked 
since 2007.

5.  The evidence of record shows that the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
the Veteran's service-connected median nerve neuralgia of the 
left hand have been approximated for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124, 
4.124a, Diagnostic Code 8515 (2008). 

2.  The criteria for an evaluation higher than 30 percent for 
the Veteran's service-connected shell fragment wound scar of 
the left forearm with degenerative changes in the left elbow 
have not been met or approximated for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.73, 
Diagnostic Code 5307 (2008). 

3.  The criteria for an evaluation of 70 percent for the 
Veteran's service-connected PTSD have been approximated for 
the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2008). 

4.  The criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.341, 4.1, 
4.3, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

In regard to the Veteran's claim for a higher initial rating 
for his service-connected left hand disability, the Board 
notes that the Federal Circuit has held that once service 
connection is granted, the claim is substantiated and 
additional notice is not required.  Furthermore, any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  Service connection for the Veteran's 
left hand disability was granted and a disability rating and 
effective date was assigned in the May 2006 rating decision.  
Neither the Veteran nor his attorney has alleged any 
prejudice with respect to notice received for the claim 
during the course of this appeal.  There is no indication 
that the Veteran and his attorney are not aware of the 
evidence needed to substantiate his claim.  Therefore, 
further discussion of whether sufficient notice has been 
provided for the Veteran's claim for a higher initial rating 
is not necessary.

In regard to the Veteran's increased rating claims, the 
record shows that the RO generally advised the Veteran of 
what the evidence must show to establish entitlement to an 
increased rating and described the types of evidence that the 
Veteran should submit in support of the claims in February 
2006 and November 2003 correspondence.  The RO also explained 
what evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in said correspondence.  
Although neither VCAA notice letter addressed the element of 
effective date, the element was addressed in March 2006 
correspondence sent to the Veteran and his claims were 
subsequently readjudicated. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

Pursuant to the Board's February 2008 Remand, all four 
Vazquez notice elements with respect to the Veteran's 
increased rating claims were satisfied by virtue of 
correspondence sent to the Veteran in October 2008 and the 
Veteran's claims were readjudicated later that month.  It is 
also noted that the Veteran's attorney was contacted by a VA 
employee on the day that Vazquez notice was sent to the 
Veteran and informed by the attorney that the Veteran did not 
have any additional evidence to submit in support of the 
appeal.

In regard to the Veteran's TDIU claim, the record shows that 
the RO advised the Veteran of what the evidence must show to 
establish entitlement to a TDIU and described the types of 
evidence that the Veteran should submit in support of the 
claim in November 2007 correspondence.  The RO also explained 
what evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in said correspondence.  The 
November 2007 VCAA notice letter further addressed how VA 
determines the effective date. 
  
Moreover, the record reflects that the Veteran has been 
provided with a copy of the rating decisions, statements of 
the case (SOCs), and supplemental statements of the case 
(SSOC), which included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  
  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed. 

To fulfill its statutory duty to assist, the Veteran's 
service treatment records and voluminous post-service 
treatment records identified as relevant to the Veteran's 
claims have been obtained, to the extent possible, and are 
associated with the claims folder.  The Veteran was also 
afforded with multiple medical examinations in connection 
with his claims during the course of this appeal.  

Although the Veteran reported at the RO hearing that he was 
drawing social security disability benefits, the record shows 
that he is actually receiving social security benefits due to 
age.  Thus, there is no need to attempt to obtain any records 
from the Social Security Administration (SSA).  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-72 (1992) (holding that VA 
has a duty to obtain SSA records when they may be relevant to 
a claim.).    

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims.  The Board further finds 
compliance with its prior Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Board will proceed with 
appellate review.  

Analysis 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).  

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
in this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Higher initial evaluation for left hand disability 

The Veteran seeks a higher initial rating for his service-
connected median nerve neuralgia of the left hand.  The 
Veteran's left hand disability is presently assigned a 10 
percent rating for mild incomplete paralysis of the median 
nerve of the minor extremity under Diagnostic Code 8515.  As 
the Veteran is right-hand dominant, his left hand is properly 
considered the minor extremity under this diagnostic code.    

Under Diagnostic Code 8515 for paralysis of the median nerve, 
a 10 percent evaluation is warranted for mild incomplete 
paralysis of the median nerve for the minor hand.  A 20 
percent is warranted for moderate incomplete paralysis for 
the minor hand.  A 40 percent evaluation is warranted for 
severe incomplete paralysis of the minor hand.  A 60 percent 
evaluation is warranted for complete paralysis of the median 
nerve for the minor hand, with the hand inclined to the ulnar 
side with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, and the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation of the hand with the 
absence of flexion of the index finger, feeble flexion of the 
middle finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2008).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, is to be rated with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 
(2008).  

After careful review of the medical evidence and resolving 
any doubt in favor of the Veteran, the Board finds that the 
Veteran's left hand disability more closely approximates 
moderate incomplete paralysis of the minor hand, which 
warrants a 20 percent evaluation.  In that regard, the Board 
observes that the March 2006 VA medical examiner noted that 
the Veteran demonstrated abnormal median nerve conduction 
velocity on the left hand.  Relevant VA treatment records 
additionally reveal that the Veteran experiences numbness and 
frequent pain in his left hand.  For example, a January 2006 
treatment record reveals that the Veteran's sensation was 
intact to light touch and motor function was intact in median 
nerve distribution but had paresthesias throughout his hand, 
particularly on the dorsum of the long and ring finger.  In a 
subsequent April 2006 treatment record, the examiner noted 
that the Veteran complained of left hand pain and 
demonstrated limited grip strength as well as some tightness 
of soft tissues in the left hand on examination.  
Furthermore, in the April 2008 VA medical examination report, 
the examiner noted that the Veteran's median nerve neuralgia 
affected the left hand in the form of numbness; the Veteran 
also told the examiner that he had left hand pain daily.  The 
April 2008 VA medical examiner added that the Veteran 
objectively demonstrated mild pain and weakness without 
fatigue with repetitive use of his left hand.  In 
consideration of the foregoing, the Board finds that the 
overall disability picture shows that a 20 percent rating for 
moderate incomplete paralysis is warranted.    

Nonetheless, the evidence does not show that the Veteran is 
further entitled to a 40 percent evaluation for his left hand 
disability.  Indeed, there is no indication in the record 
that the symptomatology associated with the Veteran's left 
hand disability amounts to severe incomplete paralysis.  

Thus, the Board finds that the evidence supports the 
assignment of a 20 percent disability rating for the 
Veteran's service-connected left hand disability under 
Diagnostic Code 8515 for the entire appeal period; however, 
no higher schedular evaluation is warranted.  

In making this determination, the Board recognizes that the 
record shows a current diagnosis of degenerative joint 
disease of the Veteran's left hand, which is not a service-
connected disability.  However, as medical examiners have not 
clearly differentiated between symptoms attributable to the 
Veteran's nonservice-connected degenerative joint disease of 
the left hand and his service-connected left hand disability, 
the Board has considered all left hand symptomatology as 
attributable to the service-connected disability when 
evaluating whether the Veteran is entitled to an increased 
rating for the appeal period.  Mittleider v. West, 11 Vet. 
App. 181 (1998).  The Board also notes, however, that any 
symptoms involving the left wrist, fingers, and forearm that 
have already been contemplated in the separate 30 percent 
disability rating assigned for the Veteran's left forearm 
disability (that will be evaluated below) were not considered 
in evaluating the Veteran's initial rating claim as such 
action would constitute pyramiding.  38 C.F.R. § 4.14 (2008).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  As such, a review of the record fails to reveal any 
functional impairment associated with the Veteran's left hand 
disability so as to warrant consideration of alternate rating 
codes.

The Board notes that the Veteran told the April 2008 VA 
medical examiner that he would occasionally drop things due 
to numbness in his left hand with repetitive use.  However, 
to the extent that the Veteran's left hand disability affects 
his employability, such has been contemplated in the 
assignment of the 20 percent schedular evaluation.  The 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Indeed, the April 2008 VA medical 
examiner specifically concluded that the disability overall 
did not interfere with the Veteran's job or daily activities.  
Furthermore, there is no exceptional or unusual disability 
picture shown.  Thus, referral to the RO for consideration of 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2008) is not warranted.

Higher evaluation for left arm disability

The Veteran seeks a higher rating for his service-connected 
shell fragment wound scar of the left forearm with 
degenerative changes in the left elbow.  The Veteran's left 
arm disability is presently assigned a 30 percent rating for 
severe impairment of muscle group VII for the forearm and 
hand of the minor extremity under Diagnostic Code 5307.  
Muscle Group VII encompasses the muscles arising from the 
internal condyle of the humerus.  The functions of these 
muscles include flexion of the wrist and fingers.  As the 
Veteran is right-hand dominant, his left arm is properly 
considered the minor extremity under this diagnostic code.  

Under Diagnostic Code 5307, a 10 percent rating is warranted 
if impairment of Muscle Group VII is moderate; a 20 percent 
rating is warranted if impairment of this muscle group is 
moderately severe; and a 30 percent rating is warranted if it 
is severe.  38 C.F.R. § 4.73, Diagnostic Code 5307 (2008).  

The Board notes that the Veteran is already in receipt of the 
maximum rating of 30 percent available under Diagnostic Code 
5307.  Thus, no higher rating is available under the 
diagnostic code that has been assigned for the Veteran's left 
arm disability.   

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, any impairment of muscle function in related to the 
Veteran's left wrist and fingers has already been 
contemplated in the currently assigned 30 percent rating 
under Diagnostic Code 5307.  There are no findings of 
ankylosis associated with multiple fingers of the Veteran's 
left hand that would warrant a higher evaluation under any 
diagnostic code governing the evaluation of multiple digits.  
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5222 (2002 & 2008).  
Additionally, there are no findings of ankylosis of the elbow 
or wrist, the Veteran's forearm flexion is not shown to be 
limited to 45 degrees or extension limited to 110 degrees, 
and there is no other functional impairment that would 
warrant a higher evaluation under any diagnostic code 
governing the evaluation of the wrist, elbow, and forearm to 
include consideration of Deluca factors.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5205-5209, 5214 (2008).  Furthermore, the 
Veteran has no complaints pertaining to his scar, which is 
shown to be asymptomatic and not of a size warranting a 
compensable evaluation under any diagnostic code governing 
the evaluation of scars.  38 C.F.R. § 4.118, Diagnostic Code 
7801-7805 (2008).  As such, a review of the record fails to 
reveal any additional functional impairment associated with 
the Veteran's left arm disability that warrants an increased 
evaluation under alternate rating codes.  

In consideration of the foregoing, the Board concludes that 
the preponderance of the evidence weighs against the 
assignment of an evaluation higher than 30 percent for the 
Veteran's service-connected left arm disability on a 
schedular basis for the entire appeal period.  

To the extent that the Veteran's left arm disability affects 
his employability, such has been contemplated in the 
assignment of the current 30 percent schedular evaluation.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Higher evaluation for PTSD  

The Veteran contends that he is entitled to a higher rating 
for his service-connected PTSD.  The Veteran's service-
connected PTSD is presently assigned a 30 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

Under the General Rating Formula for Mental Disorders, a 30 
percent rating reflects evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is 
prescribed when there is evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  A 100 
percent rating requires evidence of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.  

After careful review of the medical evidence relevant to the 
appeal period and resolving doubt in favor of the Veteran, 
the Board finds that the disability picture associated with 
the Veteran's PTSD more closely approximates the schedular 
criteria for a 70 percent disability rating for reasons 
explained below.  

In this regard, the Board recognizes that there is 
conflicting medical evidence of record regarding the current 
level of severity of the Veteran's PTSD.  Indeed, the Veteran 
is not shown to demonstrate much of the symptomatology 
contemplated in a 70 percent rating in VA treatment records 
pertaining to PTSD or VA PTSD examination reports relevant to 
the appeal period.  However, the Veteran's treating VA 
psychiatrist (Dr. N.) wrote in a November 2007 letter that 
the Veteran was receiving ongoing treatment, including 
medication management and individual counseling, in the PTSD 
clinic.  Dr. N. commented that the Veteran continued to 
experience occupational and social impairment due to his PTSD 
symptoms and that such symptoms hindered his routine 
activities and ability to maintain effective relationships.  
Dr. N. further noted that the Veteran's psychiatric symptoms 
made it unlikely that the Veteran could sustain fulltime 
employment and, at least as likely as not, remain totally and 
permanently disabled.  Dr. N. later wrote in a March 2008 
letter that the Veteran's PTSD symptoms had exacerbated, 
creating social impairment with deficiencies in most areas, 
such as family relations, judgment, thinking and mood and 
that the conditions have caused near-continuous panic and 
depression.  This description of the Veteran's PTSD by Dr. N. 
is commensurate with the criteria for a 70 percent disability 
rating.  Moreover, the Board observes that medical evidence 
reveals that PTSD symptoms have been essentially unchanged 
during the time relevant to this appeal.    

The Board additionally notes that VA PTSD examiners assigned 
the Veteran GAF scores ranging from 65 to 70 for PTSD, which 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well with 
some meaningful interpersonal relationships.  However, Dr. N. 
has assigned the Veteran a GAF score as low as 50 during the 
time relevant to the current appeal period.  GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep job).  Thus, there is a clear discrepancy in how VA 
PTSD examiners and the Veteran's treating psychiatrist have 
assessed the severity of the Veteran's psychiatric 
disability.  

In consideration of the foregoing, the Board finds that there 
is an approximate balance of positive and negative evidence 
and resolves the benefit of the doubt in favor of the Veteran 
in finding that the severity of his PTSD more closely 
approximates a 70 percent disability rating for the entire 
appeal period.  38 C.F.R. §§ 4.3 (2008). 

However, as the Veteran does not contend and the medical 
evidence does not show that he demonstrates any of the 
symptomatology contemplated in the criteria for a 100 percent 
disability rating at any time relevant to the current appeal, 
the overall disability picture does not more closely 
approximate total occupational and social impairment due to 
PTSD and, consequently, he is not entitled to a 100 percent 
rating.

To the extent that the Veteran's service-connected PTSD 
adversely affects his employability, such has been 
contemplated in the assignment of the current 70 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  There is no 
exceptional or unusual disability picture.  Thus, referral to 
the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2008).  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.   

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a) (2008).

The Board notes that the Veteran is service-connected for 
PTSD, rated as 70 percent disabling; a shell fragment wound 
scar of the left forearm with degenerative changes of the 
left elbow, rated as 30 percent disabling; median nerve 
neuralgia of the left hand, rated as 20 percent disabling; 
tinnitus, rated as 10 percent disabling; and multiple other 
disabilities, each rated as noncompensable.  38 C.F.R. 
§ 4.16(a).  The combined disability rating is 90 percent.  
38 C.F.R. § 4.25.  As such, the criteria for a total rating 
under the provisions of 38 C.F.R. § 4.16(a) are met.  

Nonetheless, the Board must also determine whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.    

The record reflects that the Veteran worked as a laborer with 
a light and water company from 1970 until November 2007 when 
he retired.  The highest level of education attained was four 
years of high school.  As noted above, the Veteran's treating 
VA psychiatrist, Dr. N., wrote in a November 2007 letter that 
the Veteran's service-connected PTSD symptoms made it 
unlikely that the Veteran could sustain fulltime employment 
and it was his medical opinion that the Veteran would, at 
least as likely as not, remain totally and permanently 
disabled due to his psychiatric symptoms.  While it is noted 
that there are contrary findings included in the record, the 
Board resolves doubt in favor of the Veteran in finding that 
his service-connected disabilities, particularly PTSD, render 
him unemployable.  Accordingly, the award of a TDIU is 
warranted.   


ORDER

Entitlement to an initial evaluation of 20 percent for 
service-connected median nerve neuralgia of the left hand is 
granted for the entire appeal period, subject to the laws and 
regulations governing the payment of monetary awards.

Entitlement to an evaluation higher than 30 percent for 
service-connected shell fragment wound scar of the left 
forearm with degenerative changes in the left elbow is 
denied.  

Entitlement to an evaluation of 70 percent for service-
connected PTSD is granted for the entire appeal period, 
subject to the laws and regulations governing the payment of 
monetary awards. 

Entitlement to a TDIU is granted.


REMAND

In its July 2007 memorandum decision, the Court found that 
the Board erred in relying on a March 2005 VA medical 
examiner's opinion as adequate for the purpose of determining 
whether the Veteran's respiratory disorder was linked to 
service.  The Court explained that the examiner did not take 
into account the entire medical history of the Veteran's 
respiratory disorder despite the examiner's statement that he 
had reviewed the claims folder.  The Court particularly noted 
that the examination report made no mention of the Veteran's 
bronchitis, a condition for which he was treated in service 
and for several times since discharge to include one month 
prior to the March 2005 VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Please schedule the Veteran for a 
respiratory examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to identify any 
current respiratory disorder and associated 
symptomatology that may be present.  
(Please note that when a disability is 
shown at the time of the claim or during 
the pendency of the claim, the Veteran has 
a current disability for VA compensation 
purposes even if the disability 
subsequently resolves during the course of 
the appeal.  The Veteran filed this claim 
in July 2001.)  The examiner should also 
state whether any current respiratory 
disorder is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability of less than 50 percent) 
related to active military service to 
include any symptomatology shown in 
service.  

In rendering his or her opinion, the 
examiner is specifically asked to discuss 
the Veteran's history of treatment for 
bronchitis, a condition for which he was 
treated in service and for several times 
since discharge from service to include one 
month prior to the March 2005 VA 
examination.  

A complete rationale for any opinion 
expressed should be provided.  The examiner 
should confirm that the claims folder was 
reviewed.  Please send the claims folder to 
the examiner for review in conjunction with 
the examination.  

2.  After any additional notification 
and/or development deemed necessary is 
undertaken, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


